In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                           No. 06-17-00148-CR



CARLOS OMAR CASILLAS AKA CARLOS OMAR CASILLAS PADILLA, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee



                   On Appeal from the 8th District Court
                        Hopkins County, Texas
                        Trial Court No. 1725959




               Before Morriss, C.J., Moseley and Burgess, JJ.
                 Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Carlos Omar Casillas, aka Carlos Omar Casillas Padilla, was convicted by the 8th Judicial

District Court of Hopkins County in this case of possession of child pornography1 and assessed

punishment of ten years’ imprisonment. This case was tried with seven companion cases, which

are the subject of other appeals pending before this Court.2 Casillas filed a single, consolidated

brief covering all eight appeals in which he contends (1) that his trial counsel gave him ineffective

assistance of counsel and (2) that the trial court erred in assessing a criminal technology fee.

           The argument raised in this appeal is based exclusively on the argument brought before

this Court in the companion appeal styled Casillas v. State, cause number 06-17-00147-CR. In

our opinion of this date disposing of that appeal, we found that (1) Casillas has not shown that his

trial counsel gave him ineffective assistance and (2) the trial court was authorized to assess costs

for a criminal technology fee. For the reasons set out in that opinion, we overrule Casillas’ issues

as they apply to this appeal.

           We affirm the judgment of the trial court.



                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            November 3, 2017
Date Decided:              November 8, 2017

Do Not Publish


1
    See TEX. PENAL CODE ANN. § 43.26(a) (West 2016).
2
 In his companion cases, 06-17-00147-CR, 06-17-00149-CR, 06-17-00150-CR, 06-17-00151-CR, 06-17-00152-CR,
06-17-00153-CR, and 06-17-00154-CR, Casillas appeals from his convictions for seven additional counts of
possession of child pornography.

                                                         2